DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2022 has been entered.

Specification
The disclosure is objected to because of the following informalities: 

The disclosure is objected to because reference character 30 has been used to describe both an “air passage path” and an “air pipe.”  See at least 0031 and page 41 of the disclosure.


Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, in lines 15 and 16 the claim recites “the substrate.”  There is insufficient antecedent basis for this limitation.  Please amend to recite - - a substrate - - for clarity.

Regarding Claim 1, the recitation of “...a floating unit, which includes air injection openings and functions to float the substrates by the air injection openings, such that in the housing, the blower, the cooling unit, the heating unit and the floating unit are directly connected together in this order via the air pipe therebetween,” renders the claim unclear because the ‘floating unit’ is not disclosed as being ‘in the housing.’  Thus, there is inconsistency between the claim and the disclosure. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - a floating unit, which includes air injection openings and functions to float the substrates by the air injection openings, such that

Regarding Claim 6, the recitation of “...the air conditioner further comprises an air passage path in which air blown by the blower passing through the cooling unit and the heating unit is flown, and on a tip end of the air passage path an air injecting opening is provided so as to be upwardly oriented, an air temperature sensor is disposed on in a position where a temperature of air which is jetted upwardly from the air injecting opening toward the underside of the substrate can be detected, the air passage path extends from the air inlet of the blower to said the air injecting openings opening on an intermediate portion of the air passage path, with the cooling unit and the heating unit are provided in this order between the blower and the air temperature sensor,” renders the claim unclear because of the limitation “an air passage path.”  It appears that the limitation “air passage path” is the aforementioned “air pipe” and/or the limitations are used interchangeably.  Thus, the claim is ambiguous.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - the air conditioner further comprises the air pipe in which air blown by the blower passing through the cooling unit and the heating unit is flown, and on a tip end of the air pipe pipe pipe 

Regarding Claim 7, the recitation of “...wherein the air passage path is the air pipe which is provided so as to communicate the blower with the air injecting opening,” renders the claim unclear because the limitations “air passage path” and “air pipe” refer to the same structure.  Thus, making the claim ambiguous.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - wherein the air pipe is provided so as to communicate the blower with the air injecting opening - - for clarity.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US2018/0238580), Engel (US3738117) and Kasahara (JP2008147293A) in view of Nishihara et al. (JPH1163689A).

Regarding Claim 1, Ikeda teaches an air conditioner [fig 1] comprising: 
a housing [by inspection at fig 1; where cooling unit 10, air passage path and other components are within an undefined enclosure];
a blower unit which includes a blower [60] blowing air at a predetermined air amount [0048; 0050; 0075], 
a cooling unit [10] having a cooling coil [14], the cooling unit comprising a compressor [11] which is operated at a variable operating frequency so that a revolving speed thereof is adjustable [0058]; 
a condenser [12], and the cooling coil [14] are connected in this order by pipes [15] in order to circulate a heating medium [refrigerant] to cool blown air [0047], 
a heating unit [20] arranged on a downstream side of said cooling coil [14] in the air flowing direction in which the blown air is heated [0047; fig 1; at least by heating coil 21], and 
an air pipe [at least air passage 30] which has a closed cross section inside of which air blown by the blower flows [0076];
a floating unit [0050; implicitly taught where one skilled in the art would recognize that a coater may include a floating device];
a control unit [50] which controls the operating frequency of the compressor [0051], 
wherein the cooling unit [14] and the heating unit [20] are controlled in response to a variation of a temperature of air taken in by the blower unit, and/or a target temperature of the substrate, without the air amount of air used for conveying substrates in a floating manner by the blower being adjusted [0058; where the limitations appear to be claimed in the alternative and Ikeda is silent to manipulation of the blower to change air temperature];
said control unit [50] includes a compressor control part [52] which adjusts the revolving speed of the compressor [0058]. 
Whereas Ikeda teaches a blower and cooling coil arrangement, a heating unit and compressor control part, Ikeda does not explicitly teach (1) where the cooling coil is arranged on a downstream side of the blower unit in an air flowing direction, (2) where the heating unit is a heater and (3) a floating unit, which includes air injection openings and functions to float the substrates by the air injection openings, such that in the housing, the blower, the cooling unit, the heating unit and the floating unit are directly connected together in this order via the air pipe therebetween, respectively, and the predetermined air amount blown by the blower passes from the blower through the inside of the cooling unit, the inside of the heating unit, the air injection openings of the floating unit and via the inside of the air pipe therebetween, (4) where the compressor control part adjusts the revolving speed of the compressor in such a way that the operating frequency of the compressor is decreased by a predetermined frequency when an output of the heating unit exceeds a first threshold value, and the operating frequency of the compressor is increased by the predetermined frequency when the output of the heating unit falls below the first threshold value.
With respect to items (1) and (2), Engel teaches an air conditioner [fig 1] having where a cooling coil [5] is arranged on a downstream side of a blower unit [8] in an air flowing direction [col 2, lines 49-66; fig 1] and (2) where a heating unit [9] can be a heater [col 1, lines 1-33; where Engel explains that is known to utilize a booster heater arranged in an airflow direction behind an evaporator and that it is also known conventionally that this booster heater can be an electric heater.  Whereas the invention of Engel is directed to the booster heater being an additional condenser.... the fact that the booster heater can be an electric heater is clearly disclosed, thus it is reasonable to conclude that the heating unit of Ikeda can be an electric heater].  Engel teaches that it is known in the field of endeavor of refrigeration to arrange a blower upstream of a cooling coil and heater in an airflow direction in order to ensure adequate dehumidification the object air [col 1, lines 1-15] and it is known to one of ordinary skill in the art that heating air by placing an electrical heater in an airflow path is a predictable result.  
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Ikeda to  have  (1) where the cooling coil is arranged on a downstream side of the blower unit in an air flowing direction, (2) where the heating unit is a heater  in view of the teachings of Engel in order to ensure adequate dehumidification the object air and to obtain the predictable result of heating the object air in the airflow path.
Also, with respect to item (3), Kasahara teaches a coater [0015; fig 1] having a floating unit [11], which includes air injection openings and functions to float the substrates by the air injection openings [0022; 0027] a blower [51], an air temperature  adjustment device [53] are directly connected together in this order via an air pipe [55] therebetween, respectively, and the predetermined air amount blown by the blower passes from the blower [51] through the inside of the air temperature adjustment device [53], the air injection openings of the floating unit [11] and via the inside of the air pipe [55] therebetween [0028].  Kasahara teaches that it is known in the field of endeavor of substrate processing that this arrangement prevents expansion and contraction of the substrate and thereby improves processing accuracy [0009]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Ikeda to  have a floating unit, which includes air injection openings and functions to float the substrates by the air injection openings, such that in the housing, the blower, the cooling unit, the heating unit and the floating unit are directly connected together in this order via the air pipe therebetween, respectively, and the predetermined air amount blown by the blower passes from the blower through the inside of the cooling unit, the inside of the heating unit, the air injection openings of the floating unit and via the inside of the air pipe therebetween in view of the teachings of Kasahara in order to prevent expansion and contraction of the substrate and thereby improves processing accuracy.
Lastly, with respect to item (4), Nishihara teaches refrigeration equipment [0012; fig 1] having where a control circuit [13] adjusts capacity of a compressor [at least compressors 1] in such a way that the operating capacity of the compressor is decreased by a predetermined capacity when an output of a heating unit [9] exceeds a first threshold value and the operating capacity of the compressor is increased by the predetermined capacity when the output of the heating unit falls below the first threshold value [0015; 0019; where it is known in the art of refrigeration the relationship between compressor capacity and compressor frequency i.e. that compressor capacity can be adjusted in accordance with compressor frequency]. Nishihara teaches that it is known in the field of endeavor of refrigeration that this control arrangement reduces the fluctuation of the outlet temperature of the target air and thereby improves the system [0008].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Ikeda to  have  (3) where the compressor control part adjusts the revolving speed of the compressor in such a way that the operating frequency of the compressor is decreased by a predetermined frequency when an output of the heating unit exceeds a first threshold value and the operating frequency of the compressor is increased by the predetermined frequency when the output of the heating unit falls below the first threshold value in view of the teachings of Nishihara in order to reduce the fluctuation of the outlet temperature of the target air and thereby improve the system.

Regarding Claim 2, Ikeda, as modified, teaches the invention of Claim 1 above and Nishihara teaches wherein the compressor control part adjusts the revolving speed of the compressor in such a way that the operating frequency of the compressor is decreased by the predetermined frequency when the output of the heating unit exceeds the first threshold value [As modified above, see the rejection of Claim 1 for detailed discussion] and Ikeda teaches the operating frequency of the compressor is increased by the predetermined frequency when the output of the heating unit falls below a second threshold value, which is smaller than the first threshold value [0057; 0070; fig 3; where the threshold values Th1, Th2 are indicative of heating unit output].



Regarding Claim 10, Ikeda, as modified, teaches the invention of Claim 1 above and Ikeda teaches an expansion valve [13] between the condenser [12] and the cooling coil [14] and a pressure sensor [44] which detects a pressure inside the air pipe on the downstream side of the cooling coil [0047], the control unit [50] further includes a heating medium pressure control part [53] which controls an opening of the expansion valve [0058], the heating medium pressure control part calculates, by means of a PID calculation based on a difference between a pressure detected by the pressure sensor and a preset target pressure, an opening manipulated variable of the expansion valve for conforming the pressure detected by the pressure sensor to the target pressure, and controls the opening of the expansion valve in accordance with the opening manipulated variable [0071].

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US2018/0238580), Engel (US3738117), Kasahara (JP2008147293A) and Nishihara et al. (JPH1163689A) as applied to claim 1 above, and further in view of Brackley et al. (US2008/0117551).

Regarding Claim 6, as best understood, Ikeda, as modified, teaches the invention of Claim 1 above and Kasahara teaches the air supplied by the air conditioner is used for conveying a substrate in a floating manner [0028];
Ikeda teaches the air conditioner comprises the air pipe in which air blown by the blower passing through the cooling coil and heating unit is flown and on a tip end of the air pipe an injecting opening [32] is provided so as to be upwardly oriented [0047; fig 1]’
 an air temperature sensor [41] is disposed on a position where a temperature of air which is jetted upwardly from the air injecting opening toward the underside of a substrate can be detected [0047; 0050; where it is disclosed that the area U is used for treatment of substrates and air is jetted upward into the area U and the pipe is provided near the air temperature sensor downstream of the heating unit];
said air pipe extends from the air inlet of the blower to said air injecting openings on an intermediate portion of which the cooling unit and heating unit are provided in this order, and a pipe portion is provided near the air temperature sensor [41] on a downstream side of the heating unit [see fig 1 of Ikeda and see the rejection of claim 1 above where Engel teaches the modified arrangement of the blower].
  Ikeda does not teach (1) where the pipe is metal and that (2) the metal pipe portion includes material and/or length and/or thickness so as to attain a predetermined heat capacity sufficient for alleviating the temperature variations around the substrate caused by the pressure variations which occurs when the substrate is conveyed to pass over the air injecting opening.
With respect to items (1) and (2), Brackley teaches an air bearing assembly used for processing substrates [0001] where a portion of the air passage [108] is metal and the metal pipe portion includes material and/or length and/or thickness so as to attain a predetermined heat capacity sufficient for alleviating the temperature variations around the substrate caused by the pressure variations which occurs when the substrate is conveyed to pass over the air injecting opening [0024; where the air passage path is made of stainless steel and] for the obvious advantage of having an air passage path having stable construction.  
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Ikeda to have where pipe is metal and the metal pipe portion includes material and/or length and/or thickness so as to attain a predetermined heat capacity sufficient for alleviating the temperature variations around the substrate caused by the pressure variations which occurs when the substrate is conveyed to pass over the air injecting opening in view of the teachings of Brackley in order to have an air passage path having stable construction.
Regarding the recitation of "....the material having a predetermined heat capacity and/or a predetermined length and/or a predetermined thickness so as to alleviate the temperature variations around the substrate caused by the pressure variations which occurs when the substrate is conveyed to pass over the air injecting opening," the quoted language is a combination of intended use and a recitation of properties that would be inherent to a selected material that would be sized based upon installation requirements.  Any material would necessarily have a heat capacity and thickness.  The limitation regarding the "length" of the material is too unclear to provide an analysis.

Regarding Claim 7, Ikeda, as modified, teaches the invention of Claim 6 above and Ikeda teaches wherein the air pipe is provided so as to communicate the blower [60] with the air injecting opening [32; 0047; fig 1].

Regarding Claim 8, Ikeda, as modified, teaches the invention of Claim 7 above and Brackley teaches wherein the air pipe is selected from material including a predetermined thermal conductivity [As modified above, see the rejection of claim 6 above for detailed analysis...where Brackley teaches a pipe made of stainless steel and where one skilled in the art knows stainless steel has a predetermined thermal conductivity].

Regarding Claim 9, Ikeda, as modified, teaches the invention of Claim 7 above and Brackley teaches wherein the air pipe is made of stainless steel [As modified above, see the rejection of Claim 6 above for detailed analysis].

Claims 3-5 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US2018/0238580) and Engel (US3738117) in view of Kasahara (JP2008147293A).

Regarding Claim 3, Ikeda teaches an air conditioner [fig 1] which supplies air comprising: 
a housing [by inspection at fig 1; where cooling unit 10, air passage path and other components are within an undefined enclosure];
a blower unit which includes a blower [60] blowing air at a predetermined air amount [0048; 0050; 0075], 
a cooling unit [10] having a cooling coil [14], the cooling unit comprising a compressor [11] which is operated at a variable operating frequency so that a revolving speed thereof is adjustable, a condenser [12], and a cooling coil [14] are connected in this order by pipes [15] in order to circulate a heating medium to cool blown air [0047], 
a heating unit [20] in which a blown air is heated by a heating coil [21] in such a way that a part of the heating medium flowing out from the compressor toward the condenser is caused to diverge to return to flow into the condenser at a downstream side of the compressor through the heating coil and a thermal dose adjusting valve [22] arranged on a downstream side of the heating coil [0047],
an air pipe [at least air passage 30] which has a closed cross section inside of which air blown by the blower flows [0076];
a floating unit [0050; implicitly taught where one skilled in the art would recognize that a coater may include a floating device];
an air temperature sensor [41] which is arranged on an injecting opening [32] through which air having passed through the cooling coil and heating unit is jetted [0049], 
a control unit [50] which controls the operating frequency of the compressor and the opening of the thermal dose adjusting valve [0047], 
the cooling unit [14] and the heating unit [20] are controlled in response to a variation of a temperature of air taken in by the blower unit, and/or a target temperature of the substrate, without the air amount of air used for conveying substrates in a floating manner by the blower being adjusted [0058; where the limitations appear to be claimed in the alternative and Ikeda is silent to manipulation of the blower to change air temperature];
the control unit includes a thermal dose control part [51] which sets a target source temperature of the air whose temperature is to be controlled, and, by means of a PID calculation based on a difference between a temperature detected by the air temperature sensor and the target source temperature, calculates an opening manipulated variable of the thermal dose adjusting valve for conforming the temperature detected by the air temperature sensor to the target source temperature; and controls the opening of the thermal dose adjusting valve in accordance with the opening manipulated variable [0059]; and 
a compressor control part [52] which adjusts the revolving speed of the compressor in such a way that the operating frequency of the compressor is decreased by a predetermined frequency when the opening manipulated variable of the thermal dose adjusting valve, which is calculated by the thermal dose control part, exceeds a first threshold value over a first predetermined period time [0063] and the operating frequency of the compressor is increased by the predetermined frequency when the opening manipulated variable of the thermal dose adjusting valve, which is calculated by the thermal dose control part, falls below the first threshold value over the first predetermined period time [0063; 0064].  
Ikeda does not teach (1) where the cooling coil is arranged on a downstream side of the blower unit in an air flowing direction; and where
the floating unit includes air injection openings and functions to float the substrates by the air injection openings, such that in the housing, the blower, the cooling unit, the heating unit and the floating unit are directly connected together in this order via the air pipe therebetween, respectively, and the predetermined air amount blown by the blower passes from the blower through the inside of the cooling unit, the inside of the heating unit, the air injection openings of the floating unit and via the inside of the air pipe therebetween
With respect to item (1), Engel teaches an air conditioner [fig 1] having where a cooling coil [5] is arranged on a downstream side of a blower unit [8] in an air flowing direction [col 2, lines 49-66; fig 1].  Engel teaches that it is known in the field of endeavor of refrigeration to arrange a blower upstream of a cooling coil and heater in an airflow direction in order to ensure adequate dehumidification the object air [col 1, lines 1-15].  
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Ikeda to have (1) where the cooling coil is arranged on a downstream side of the blower unit in an air flowing direction in view of the teachings of Engel in order to ensure adequate dehumidification the object air.
Also, Kasahara teaches a coater [0015; fig 1] having a floating unit [11], which includes air injection openings and functions to float the substrates by the air injection openings [0022; 0027] a blower [51], an air temperature  adjustment device [53] are directly connected together in this order via an air pipe [55] therebetween, respectively, and the predetermined air amount blown by the blower passes from the blower [51] through the inside of the air temperature adjustment device [53], the air injection openings of the floating unit [11] and via the inside of the air pipe [55] therebetween [0028].  Kasahara teaches that it is known in the field of endeavor of substrate processing that this arrangement prevents expansion and contraction of the substrate and thereby improves processing accuracy [0009]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Ikeda to  have a floating unit, which includes air injection openings and functions to float the substrates by the air injection openings, such that in the housing, the blower, the cooling unit, the heating unit and the floating unit are directly connected together in this order via the air pipe therebetween, respectively, and the predetermined air amount blown by the blower passes from the blower through the inside of the cooling unit, the inside of the heating unit, the air injection openings of the floating unit and via the inside of the air pipe therebetween in view of the teachings of Kasahara in order to prevent expansion and contraction of the substrate and thereby improves processing accuracy.

Regarding Claim 4, Ikeda, as modified, teaches the invention of Claim 3 and Ikeda teaches wherein the compressor control unit [50] which adjusts the revolving speed of the compressor in such a way that the operating frequency of the compressor is decreased by the predetermined frequency when the opening manipulated variable of the thermal dose adjusting valve exceeds the first threshold value over the first predetermined period of time, while, the operating frequency of the compressor is increased by the predetermined frequency when the opening manipulated variable of the thermal dose adjusting valve falls below a second threshold value, which is smaller than the first threshold value, over the first predetermined period of time [0063; 0064].


Regarding Claim 5, Ikeda, as modified, teaches the invention of Claim 4 above and Ikeda teaches wherein the thermal dose control part [51] calculates, as the opening manipulated variable of the thermal dose adjusting valve, an average value of the manipulated variable calculation values of the thermal dose adjusting valve, which are calculated by means of the PID calculation based on the difference between the temperature detected by the air temperature sensor and the target source temperature, over a second predetermined period of time which is set, in accordance with the first predetermined period of time [claim 8; claim 9; 0062; 0064].

Regarding Claim 11, as best understood, Ikeda, as modified, teaches the invention of Claim 5 above and Ikeda teaches where a first predetermined time period is set between 10 seconds and 30 seconds [0017].

Regarding Claim 12, as best understood, Ikeda, as modified, teaches the invention of Claim 11 above and Ikeda teaches where a second predetermined time period is set in a range of from 1/10 to 6/10 of the first predetermined period of time [0021].

Regarding Claim13, Ikeda, as modified, teaches the invention of Claim 5 above and Ikeda teaches where the air conditioner supplies air toward the corresponding air injecting opening [32] so as to communicate with a floating unit [0050; 0075; see also MPEP 2144.04 VIB where a duplication of working parts i.e. floating units involve only routine skill in the art]; and
Kasahara teaches a unit for floating conveying substrates [fig 1] comprising a plurality of floating units [11] for conveying substrate arranged along a direction in which the substrates are conveyed, each of which includes on its upper surface an air injecting opening through which air is jetted upwardly [0022; 0027].

Claims 14 -16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ham (KR20100055818A) in view of Brackley et al. (US2008/0117551).

Regarding Claim 14, as best understood, Ham teaches a method of conveying substrates in a floating manner wherein the substrates are conveyed in a floated manner by jetting air from below toward an underside of the substrate [0004; fig 2] comprising: 
a step of setting an air amount at which air is jetted from an air injecting opening [0010 by valve 135], 
a step of adjusting air temperature when the air is jetted from the air injecting opening [0010 by heating unit 134]. 
Ham does not teach a step of alleviating a temperature variation within a predetermined range caused by the air pressure variation without the air flow rate being adjusted when the conveyed substrate passes over the air injecting opening, by selecting material and/or the length and/or the thickness of an air passage path up to the air injecting opening such that the air passage path has a predetermined heat capacity, and/or by selecting material and/or a length and/or a thickness of a portion of the air passage path up to the air injecting opening so as to attain a predetermined heat capacity.
Brackley teaches an air bearing assembly used for processing substrates [0001] having a step of  alleviating a temperature variation within a predetermined range caused by the air pressure variation without the air flow rate being adjusted when the conveyed substrate passes over the air injecting opening, by selecting material and/or a length and/or a thickness of an air passage path [108] up to the air injecting opening such that the air passage path has a predetermined heat capacity [0024; where the air passage path is made of stainless steel]; and/or by selecting material and/or a length and/or a thickness of a portion of the air passage path up to the air injecting opening so as to attain the predetermined heat capacity [0024] for the obvious advantage of having an air passage path having stable construction.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Ikeda to  have a step of alleviating a temperature variation within a predetermined range caused by the air pressure variation without the air flow rate being adjusted when the conveyed substrate passes over the air injecting opening, by selecting material and/or the length and/or the thickness of an air passage path up to the air injecting opening such that the air passage path has a predetermined heat capacity, and/or by selecting material and/or a length and/or a thickness of a portion of the air passage path up to the air injecting opening so as to attain a predetermined heat capacity in view of the teachings of Brackley in order to have an air passage path having stable construction.

Regarding Claim 15, as best understood, Ham, as modified, teaches the invention of Claim 14 above and Ham teaches a step of blowing air toward the air injection opening in the air passage path, which is an air pipe provided so as to communicate the blower with the air injecting opening [0010 at least pipe 113].

Regarding Claim 16, as best understood, Ham, as modified, teaches the invention of Claim 14 above and Ham teaches wherein the step of adjusting air temperature includes a step of setting a target source temperature of air whose temperature is to be controlled to effect a PID calculation, based on a difference between the detected air temperature and the target source temperature [0010 where a predetermined temperature is determined].

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ham (KR20100055818A) and Brackley et al. (US2008/0117551) as applied to claim 14 above, and further in view of Ikeda et al. (US2018/0238580).

Regarding Claim 17, Ham, as modified, teaches the invention of Claim 14 above but does not teach cooling air through a latent heat exchange between the heating medium and the air, while, of heating air through a sensible heat exchange so as to adjust the step of cooling air, in accordance with the step of heating air.
However, Ikeda teaches an air conditioner [0001] that cools air through a latent heat exchange between a heating medium and the air, while, heating air through a sensible heat exchange so as to adjust the step of cooling air, in accordance with the step of heating air [0050; 0051].  Ikeda teaches that this arrangement provides air at a preset target use temperature [0051].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the method of Ham to   cool air through a latent heat exchange between the heating medium and the air while heating air through a sensible heat exchange so as to adjust the step of cooling air, in accordance with the step of heating air in view of the teachings of Ikeda in order to provide air at a preset target use temperature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/Primary Examiner, Art Unit 3763